Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-13-00154-CV

                       IN THE INTEREST OF K.A.H. and K.J.M.H., Children

                         From the County Court at Law, Kendall County, Texas
                                    Trial Court No. 08-0117CCL
                            The Honorable Cathy O. Morris, Judge Presiding

Opinion by:       Sandee Bryan Marion, Justice

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: July 24, 2013

AFFIRMED

           This is an appeal from the trial court’s termination of appellant’s parental rights. See TEX.

FAM. CODE ANN. § 161.001(1)(E), (N), (O), (2) (West Supp. 2013). Appellant’s court-appointed

attorney filed a brief containing a professional evaluation of the record and demonstrating that

there are no arguable grounds to be advanced. Counsel concludes that the appeal is without merit.

The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967). See In re R.R., No.

04-03-00096-CV, 2003 WL 21157944, at * 4 (Tex. App.—San Antonio May 21, 2003, no pet.)

(applying Anders procedure in appeal from termination of parental rights), disp. on merits, 2003
WL 22080522 (Tex. App.—San Antonio Sept. 10, 2003, no pet.) (mem. op.). Counsel provided

appellant with a copy of the brief. Appellant was informed of her right to review the record and

advised of her right to file a pro se brief. Appellant has not filed a brief.
                                                                                    04-13-00154-CV


       After reviewing the record and counsel’s brief, we agree the appeal is frivolous and without

merit. The judgment of the trial court is affirmed. We GRANT counsel’s motion to withdraw.

Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924
S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.).




                                                 Sandee Bryan Marion, Justice




                                               -2-